                Case 1:14-md-02543-JMF Document 8203 Filed 10/14/20 Page 1 of 2




                                                        300 North LaSalle
                                                        Chicago, IL 60654
          Wendy L. Bloom                                  United States
       To Call Writer Directly:                                                                            Facsimile:
         +1 312 862 2343                                 +1 312 862 2000                                +1 312 862 2200
     wendy.bloom@kirkland.com
                                                        www.kirkland.com



                                                      October 14, 2020

       The Honorable Jesse M. Furman
       United States District Court for the
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                        Re:       In re GM LLC Ignition Switch Litig., 14-MD-2543 (JMF)

      Dear Judge Furman:

             Pursuant to this Court’s Order No. 167 (Docket No. 7789), and subject to the 75-day
      extension of Wave Four deadlines (Docket No. 7886), Lead Counsel and counsel for New GM are
      required to submit a joint letter identifying the number of—and proposing next steps to address—
      any remaining disputed Wave Four claims subject to one or more notices or motions (see Docket
      Nos. 8117, 8118, 8119).

              New GM filed notices that the claims of Plaintiff Marcus Hemingway (on behalf of Kenya
      Robinson) are barred by the applicable statute of limitations and the Court’s December 28, 2017
      Opinion and Order. See In re GM LLC Ignition Switch Litig., 2017 WL 6729295 (S.D.N.Y. Dec.
      28, 2017). (Docket Nos. 8117, 8119.) Mr. Hemingway failed to respond to New GM’s notices
      by the September 16, 2020 deadline (see Docket No. 7886). Mr. Hemingway’s claims have since
      been dismissed without prejudice due to discovery deficiencies. (Docket No. 8151.) The parties
      propose that Mr. Hemingway’s claims proceed under the motion to dismiss process as outlined by
      Order No. 173 (Docket No. 8094), and that the parties be permitted to submit proposed next steps,
      including that Mr. Hemingway respond to New GM’s notices, should Mr. Hemingway’s dismissal
      be vacated.

              New GM filed a notice that the claims of Matthew Taylor, the Hancock plaintiffs, and
      certain plaintiffs in the Conner matter are barred by the applicable statutes of repose. (Docket No.
      8118.) Mr. Taylor has since agreed to settle his claims against New GM. The parties submit that
      no next steps are required at this time for Mr. Taylor and ask that the parties be permitted to submit
      proposed next steps should the settlement with Mr. Taylor not be finalized.

              The Court has previously entered a schedule for New GM to move for summary judgment
      against the Hancock plaintiffs on the basis that their claims are barred by the applicable statute of
      repose (Docket No. 8155), so the parties submit that no additional next steps are necessary at this
      time.

Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
       Case 1:14-md-02543-JMF Document 8203 Filed 10/14/20 Page 2 of 2




Hon. Jesse M. Furman
October 14, 2020
Page 2

        The Conner plaintiffs filed a response to New GM’s notice, disputing that their claims are
barred. (Docket No. 8144.) The Conner plaintiffs and New GM are engaged in settlement
discussions and will be participating in an in-person mediation before Daniel Balhoff on October
28, 2020. If a settlement is reached during the mediation, the parties will promptly advise the
Court. If a settlement is not reached during the mediation, the parties propose to submit a next
steps letter for the Conner plaintiffs by November 4, 2020, which may include a proposed schedule
for New GM to move for summary judgment against the Conner plaintiffs subject to New GM’s
notice on the basis that their claims are barred by the applicable statute of repose.

                                                    Respectfully submitted,

                                                    /s/ Wendy L. Bloom

                                                    Counsel for Defendant General Motors LLC
cc:    MDL Counsel of Record
